UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6899


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAURICE ANTWAUN MCKNIGHT, a/k/a Weezie, a/k/a Wee,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:12-cr-00063-TLW-1)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Maurice Antwaun McKnight, Appellant Pro Se. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, Stanley D. Ragsdale, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Antwaun McKnight seeks to appeal the district court’s order disposing of

the Government’s post-judgment motion. We lack jurisdiction to review the district

court’s order and, thus, dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                            2